Name: 2004/701/EC, Euratom:Council Decision of 11 October 2004 amending the CouncilÃ¢ s Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  electoral procedure and voting;  politics and public safety;  economic geography;  demography and population
 Date Published: 2004-10-20; 2006-06-07

 20.10.2004 EN Official Journal of the European Union L 319/15 COUNCIL DECISION of 11 October 2004 amending the Councils Rules of Procedure (2004/701/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first subparagraph of Article 207(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(3) thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Having regard to Article 12 of the Act concerning the conditions of accession to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (1), Whereas: (1) The Act concerning the conditions of accession to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded has amended, with effect from 1 November 2004, the provisions of the Treaty establishing the European Community, the Treaty establishing the European Atomic Energy Community and the Treaty on European Union with regard to the weighting of votes in the Council. (2) In accordance with Article 205(4) of the Treaty establishing the European Community, Article 118(4) of the Treaty establishing the European Atomic Energy Community, the third subparagraph of Article 23(2) and Article 34(3) of the Treaty on European Union, as amended by the said Act of Accession, when a decision is to be adopted by the Council by a qualified majority, a member of the Council may request verification that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. It is necessary to establish detailed rules for implementing these provisions. (3) To do so, it is necessary to establish, in accordance with the data supplied by the Statistical Office of the European Communities, the total population figure for each Member State for a period of one year and to provide for the annual updating of these figures. (4) Point IV.A. of the Recommendations for the 2000 Censuses of Population and Housing in the ECE Region, jointly prepared by the United Nations Economic Commission for Europe and the Statistical Office of the European Communities, defines the concept of total population of a State, HAS DECIDED AS FOLLOWS: Article 1 The Rules of Procedure of the Council of 22 March 2004 (2004/338/EC, Euratom) (2) are hereby amended as follows: 1. in Article 11 the following paragraph shall be added: 5. When a decision is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it shall be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union calculated according to the population figures set out in Article 1 of Annex IIa.; 2. after Annex II the following Annex shall be inserted: ANNEX IIa DETAILED RULES FOR IMPLEMENTING THE PROVISIONS CONCERNING THE WEIGHTING OF VOTES IN THE COUNCIL Article 1 For the purposes of implementing Article 205(4) of the Treaty establishing the European Community, Article 118(4) of the Treaty establishing the European Atomic Energy Community, the third subparagraph of Article 23(2) and Article 34(3) of the Treaty on European Union, the total population of each Member State for the period from 1 November 2004 to 31 December 2005 shall be as follows: Member State Population (Ã  1 000) Germany 82 531,7 France 61 684,7 United Kingdom 59 651,5 Italy 57 888,2 Spain 42 345,3 Poland 38 190,6 Netherlands 16 258,0 Greece 11 041,1 Portugal 10 474,7 Belgium 10 396,4 Czech Republic 10 211,5 Hungary 10 116,7 Sweden 8 975,7 Austria 8 114,0 Denmark 5 397,6 Slovakia 5 380,1 Finland 5 219,7 Ireland 4 027,5 Lithuania 3 445,9 Latvia 2 319,2 Slovenia 1 996,4 Estonia 1 350,6 Cyprus 730,4 Luxembourg 451,6 Malta 399,9 Total 458 599,0 Threshold (62 %) 284 331,4 Article 2 1. Before 1 September each year, Member States shall communicate to the Statistical Office of the European Communities the data concerning their total population as at 1 January of the current year. 2. With effect from 1 January each year, the Council shall, in accordance with the data available to the Statistical Office of the European Communities on 30 September of the preceding year, amend the figures set out in Article 1. This Decision shall be published in the Official Journal of the European Union. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. It shall apply from 1 November 2004. Done at Luxembourg, 11 October 2004. For the Council The President B. R. BOT (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 106, 15.4.2004, p. 22.